Matter of Wiggs v Thompson (2020 NY Slip Op 04130)





Matter of Wiggs v Thompson


2020 NY Slip Op 04130


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed July 17, 2020.) 


KAH 19-00881.

[*1]IN THE MATTER OF IQUAN WIGGS, PETITIONER-APPELLANT,
v JAMES THOMPSON, SUPERINTENDENT COLLINS CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER Judgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38 [1979]). (Appeal from Judgment of Supreme Court, Erie County, John L. Michalski, J.).